Exhibit 10.19

 

BOARD ADVISORY SERVICES AGREEMENT

 

THIS BOARD ADVISORY SERVICES AGREEMENT (this “Agreement”) is made as of January
1, 2017, by and between Checkpoint Therapeutics, Inc., a Delaware corporation
(the “Company”), and Caribe BioAdvisors, LLC, a Puerto Rico limited liability
company (the “Advisor” and individually a “Party” or collectively the
“Parties”).

 

WHEREAS, on the terms and subject to the conditions contained in this Agreement,
the Company desires to obtain certain board advisory services from the Advisor,
and the Advisor has agreed to perform such board advisory services;

 

WHEREAS, this Agreement has been approved by the Company’s Board of Directors
(the “Board”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

 

1.             Board Advisory Services.

 

1.1              Approval and Authority. Where not required by applicable law or
regulation, the Advisor shall not require the prior approval of the Board to
perform its duties under this Agreement. Notwithstanding the foregoing, the
Advisor shall not have the authority to bind the Company, and nothing contained
herein shall be construed to create an agency relationship between the Company
and the Advisor.

 

1.1           Services.

 

1.1.1        Scope. Subject to any limitations imposed by applicable law or
regulation, the Advisor shall render or cause to be rendered board advisory
services to the Company, which services may include, without limitation,
participation on the Board of the Company in the capacity of Chairman of the
Board by one of Advisor’s employees and related advice and assistance by Advisor
and its employees (collectively, the “Services”). The Advisor shall provide and
devote to the performance of this Agreement such employees, Affiliates and
agents of the Advisor as the Advisor shall deem appropriate to the furnishing of
the Services hereunder, which employees (other than Mr. Weiss) shall be billed
separately (quarterly in arrears) at the hourly rates designated on Schedule
1.1.1. Such billings shall not exceed $10,000 per year without prior
authorization of the Company. “Affiliate” means a person or entity that
controls, is controlled by or is under common control with a party, but only for
so long as such control exists. For the purposes of the definition of Affiliate,
the word “control” (including, with correlative meaning, the terms “controlled
by” or “under common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct the management and
policies of such person or entity, whether by the ownership of at least 50% of
the voting stock of such entity, or by contract or otherwise.

 



1 

 

 

1.1.2        Board Services. The Company hereby requests and Advisor hereby
agrees to provide Mr. Weiss to serve as Chairman of the Board of the Company. In
order to enable Advisor to provide Mr. Weiss, one of its employees, to deliver
the requested Services as Chairman of the Board of the Company, the Company
agrees to use its best efforts to cause Michael S. Weiss, to be elected as a
member of the Company’s Board, and to be selected as Chairman of the Board,
throughout the Term and shall include him in the slate for election as a
director at every stockholders meeting during the Term at which his term as a
director would otherwise expire.

 

1.2           Non-exclusivity, Freedom to Pursue Opportunities and Limitation on
Liability.

 

1.2.1        Non Exclusivity. The Advisor shall devote such time and efforts to
the performance of Services contemplated hereby as the Advisor deems reasonably
necessary or appropriate; provided, however, that no minimum number of hours is
required to be devoted by the Advisor on a weekly, monthly, annual or other
basis. The Company acknowledges that the Services are not exclusive to the
Company and that the Advisor will render similar Services to other persons and
entities.

 

1.2.2        Freedom to Pursue Opportunities. In recognition that the Advisor
and its Affiliates currently have, and will in the future have or will consider
working with or investing in numerous companies with respect to which the
Advisor or its Affiliates may serve as an advisor, a director, officer or in
some other capacity, and in recognition that the Advisor and its Affiliates have
a myriad of duties to these other companies and their shareholders, and in
anticipation that the Company and the Advisor (or one or more Affiliates or
clients of the Advisor) may engage in the same or similar activities or lines of
business and have an interest in the same areas of corporate opportunities, and
in recognition of the benefits to be derived by the Company hereunder and in
recognition of the difficulties that may confront any Advisor who desires and
endeavors fully to satisfy such Advisor’s duties in determining the full scope
of such duties in any particular situation, the provisions of this Section 1.2.2
are set forth to regulate, define and guide the conduct of certain affairs of
the Company as they may involve the Advisor.

 

Except as the Advisor may otherwise agree in writing after the date hereof:

 

(i) the Advisor will have the right: (A) to directly or indirectly engage in any
business including, without limitation, any business activities or lines of
business that are the same as or similar to those pursued by, or competitive
with, any of the Company’s, (B) to directly or indirectly do business with any
client or customer of the Company, (C) to take any other action that the Advisor
believes in good faith is necessary to or appropriate to fulfill its obligations
as described in the first sentence of this Section 1.2.2, and (D) not to present
potential transactions, matters or business opportunities to the Company, and to
pursue, directly or indirectly, any such opportunity for itself, and to direct
any such opportunity to another person.

 

(ii) the Advisor and its officers, employees, partners, members, other clients,
Affiliates and other associated entities will have no duty (contractual or
otherwise) to communicate or present any corporate opportunities to the Company
or to refrain from any action specified in Section 1.2.2(i), and the Company on
its own behalf and on behalf of its Affiliates, hereby renounces and waives any
right to require the Advisor or any of its Affiliates to act in a manner
inconsistent with the provisions of this Section 1.2.2.

 



2 

 

 

(iii) Neither the Advisor nor any officer, director, employee, partner, member,
stockholder, Affiliate or associated entity thereof will be liable to the
Company for breach of any duty (contractual or otherwise) by reason of any
activities or omissions of the types referred to in this Section 1.2.2 or of any
such person’s participation therein.

 

2.             Term. The Advisor shall provide the Services set forth in Section
1 above from the date hereof until the earlier of (a) termination of this
Agreement by mutual agreement of the Advisor and the Company and (b) the date on
which Advisor is no longer a member of the Board of the Company (such period,
the “Term”). If this Agreement is terminated as a result of (i) the Board not
nominating Advisor for reelection to the Board or (ii) the shareholders not
voting to reelect Advisor to the Board, then any outstanding but unvested equity
grants shall immediately vest.

 

No termination of this Agreement, whether pursuant to this Section 2 or
otherwise, will affect the Company’s duty to pay any Management Fee (as defined
herein in Section 3) accrued, or to reimburse any cost or expense incurred
pursuant to Section 4 hereof, prior to the effective date of such termination.
Upon termination of this Agreement, the Advisor’s right to receive any further
Management Fee or reimbursement for costs and expenses that have not accrued or
been incurred to the date of termination shall cease and terminate.
Additionally, the obligations of the Company under Section 4 (Expenses), Section
7 (Indemnification), the provisions of Section 1.2.2 above (whether in respect
of or relating to Services rendered prior to termination of this Agreement or in
respect of or relating to any Services provided after termination of this
Agreement) and the provisions of Section 14 (Governing Law) will also survive
any termination of this Agreement to the maximum extent permitted under
applicable law.

 

3.             Compensation.

 

3.1           Commencing on the date hereof, in consideration of the board
advisory and consulting services to be rendered, the Company will pay to the
Advisor an annual consulting fee in cash in the aggregate amount equal to
$60,000 (the “Annual Consulting Fee”), payable in advance in equal quarterly
installments within twenty (20) business days of the beginning of each calendar
quarter in each year. In addition, Advisor shall receive any and all annual
equity incentive grants paid to other members of the Board of Directors, as, if
and when paid to the other Board members.

 

3.2           Any payment pursuant to this Section 3 shall be made either (i) in
cash by wire transfer(s) of immediately available funds to or among one or more
accounts as designated from time-to-time by the Advisor to the Company in
writing or (ii) by corporate check delivered by U.S. mail or overnight delivery
service.

 

4.             Expenses. Actual and direct out-of-pocket expenses reasonably
incurred by the Advisor and its personnel in performing the Services shall be
reimbursed to the Advisor by the Company upon the delivery to the Company of an
invoice, receipt or such other supporting data as the Company reasonably shall
require. The Company shall reimburse the Advisor by wire transfer of immediately
available funds or by corporate check for any amount paid by the Advisor, which
shall be in addition to any other amount payable to the Advisor under this
Agreement.

 



3 

 

 

5.             Reserved.

 

6.             Decisions and Authority of the Advisor.

 

6.1           No Liability. In no event will the Advisor or any of its
Affiliates be liable to the Company for any indirect, special, incidental or
consequential damages, including, without limitation, lost profits or savings,
whether or not such damages are foreseeable, or for any third party claims
(whether based in contract, tort or otherwise), relating to the Services to be
provided by the Advisor hereunder. The Company reserves the right to make all
decisions with regard to any matter upon which the Advisor has rendered advice
and consultation, and there shall be no liability of the Advisor for any such
advice accepted by the Company pursuant to the provisions of this Agreement. The
Advisor will not be liable for any mistakes of fact, errors of judgment or
losses sustained by the Company or for any acts or omissions of any kind
(including acts or omissions of the Advisor), except to the extent caused by
intentional misconduct of the Advisor as finally determined by a court of
competent jurisdiction. In such case, the Advisor’s liability shall be limited
to direct damages not to exceed the total fees paid to Advisor for the Services
provided to the Company through the date of any claim.

 

6.2           Independent Contractor. The Advisor shall act solely as an
independent contractor and shall have complete charge of its respective
personnel engaged in the performance of the Services under this Agreement.
Neither the Advisor nor its officers, employees or agents will be considered
employees or agents of the Company or any of its respective subsidiaries as a
result of this Agreement. As an independent contractor, the Advisor shall have
authority only to act as an advisor to the Company and shall have no authority
to enter into any agreement or to make any representation, commitment or
warranty binding upon the Company or to obtain or incur any right, obligation or
liability on behalf of the Company. Nothing contained in this Agreement shall
result in the Advisor or any of its partners or members or any of their
Affiliates, investment Advisors, investment advisors or partners being a partner
of or joint venturer with the Company.

 

7.             Indemnification.

 

7.1           Indemnification. The Company shall (i) indemnify the Advisor and
its respective Affiliates, directors, officers, employees and agents
(collectively, the “Indemnified Party”), to the fullest extent permitted by law,
from and against any and all actions, causes of action, suits, claims,
liabilities, losses, damages and costs and expenses in connection therewith,
including without limitation reasonable attorneys’ fees and expenses
(“Indemnified Liabilities”) to which the Indemnified Party may become subject,
directly or indirectly caused by, related to or arising out of the Services or
any other advice or Services contemplated by this Agreement or the engagement of
the Advisor pursuant to, and the performance by such Advisor of the Services
contemplated by, this Agreement, and (ii) promptly reimburse the Indemnified
Party for Indemnified Liabilities as incurred, in connection with the
investigation of, preparation for or defense of any pending or threatened claim
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a party and whether or not such claim, action or proceeding is
initiated or brought by or on behalf of the Company or Advisor and whether or
not resulting in any liability. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Company hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities that is permissible under applicable law.

 



4 

 

 

7.2           Limitations on Indemnity; Restrictions on Liability. The Company
shall not be liable under the indemnification contained in Section 7.1 hereof
with respect to the Indemnified Party to the extent that such Indemnified
Liabilities are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted directly from the Indemnified Party’s willful
misconduct. The Company further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Company, holders of its securities or its creditors related to or arising out of
the engagement of the Advisor pursuant to, or the performance by the Advisor of
the Services contemplated by, this Agreement.

 

8.             Notices. All notices, demands, or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given or made when (i) delivered
personally to the recipient, (ii) telecopied to the recipient (with a hard copy
sent to the recipient by reputable overnight courier service (charges prepaid))
if telecopied before 5:00 p.m. Eastern Standard Time on a business day, and
otherwise on the next business day, (iii) one (1) business day after being sent
to the recipient by reputable overnight courier service (charges prepaid) or
(iv) received via electronic mail by the recipient if received via electronic
mail before 5:00 p.m. Eastern Standard Time on a business day, and otherwise on
the next business day after such receipt. Such notices, demands and other
communications shall be sent to the address for such recipient indicated below
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

Notices to the Advisor

 

Caribe Plaza

25 Avenida Ponce de Leon, Suite 1201

San Juan, Puerto Rico 00901

Attn: Michael S. Weiss

e-mail: msw@caribebio.com

 

Notices to the Company:

 

2 Gansevoort Street,

9th Floor

New York, NY

Attention: James Oliviero

e-mail: jfo@checkpointtx.com

 



5 

 

 

9.             Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the Parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any such terms,
provisions, covenants and restrictions which may be hereafter declared invalid,
illegal, void or unenforceable.

 

10.           Entire Agreement. This Agreement contains the entire understanding
of the Parties with respect to the subject matter hereof and supersedes any
prior communication or agreement with respect thereto.

 

11.           Counterparts. This Agreement may be executed in multiple
counterparts, and any Party may execute any such counterpart, each of which when
executed and delivered will thereby be deemed to be an original and all of which
counterparts taken together will constitute one and the same instrument. The
delivery of this Agreement may be effected by means of an exchange of facsimile
or portable document format (.pdf) signatures.

 

12.           Amendments and Waiver. No amendment or waiver of any term,
provision or condition of this Agreement will be effective, unless in writing
and executed by both the Company and the Advisor. No waiver on any one occasion
will extend to, effect or be construed as a waiver of any right or remedy on any
future occasion. No course of dealing of any person nor any delay or omission in
exercising any right or remedy will constitute an amendment of this Agreement or
a waiver of any right or remedy of any Party hereto.

 

13.           Successors and Assigns. All covenants and agreements contained in
this Agreement by or on behalf of any of the Parties hereto will bind and inure
to the benefit of the respective successors and assigns of the Parties hereto
whether so expressed or not. Neither the Company nor the Advisor may assign its
rights or delegate its obligations hereunder without the prior written consent
of the other Party, which consent shall not be unreasonably withheld; provided,
that the Advisor may assign this Agreement to any of its Affiliates.

 

14.           Governing Law. This Agreement shall be governed by and construed
in accordance with the substantive laws of the state of Delaware, without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the state of
Delaware.

 

15.           Waiver of Jury Trial. To the extent not prohibited by applicable
law which cannot be waived, each of the Parties hereto hereby waives, and
covenants that it will not assert (whether as plaintiff, defendant or
otherwise), any right to trial by jury in any forum in respect of any issue,
claim, demand, cause of action, action, suit or proceeding arising out of or
based upon this Agreement or the subject matter hereof, in each case whether now
existing or hereafter arising and whether in contract or tort or otherwise. Any
of the Parties hereto may file an original counterpart or a copy of this
Agreement with any court as written evidence of the consent of each of the
Parties hereto to the waiver of its right to trial by jury.

 



6 

 

 

16.           No Strict Construction. The Parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the Parties hereto, and no presumption or
burden of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

 

17.           Headings; Interpretation. The headings in this Agreement are for
convenience and reference only and shall not limit or otherwise affect the
meaning hereof. The use of the word “including” in this Agreement will be by way
of example rather than by limitation.

 

 

 

* * * * * *

 

7 

 

  

IN WITNESS WHEREOF, the Parties hereto have executed this Advisory Services
Agreement as of the date first written above.

 

 

  CARIBE BIOADVISORS, LLC               By: /s/ Michael S. Weiss   Name: Michael
S. Weiss   Title: Chief Executive Officer               Checkpoint therapeutics,
INC.               By: /s/ James Oliviero   Name: James Oliviero   Title: CEO

  

 

 

 

Signature Page to Advisory Services Agreement



 

 

 

Schedule 1.1.1

 

 

 

Assistant - $50

 

Junior Associate - $75

 

Associate - $100

 

Senior Associate - $150

 

 



 

 

